Case 1:18-cv-02435 Document 1-8 Filed 10/24/18 Page 1 of 3




       EXHIBIT H
               Case 1:18-cv-02435 Document 1-8 Filed 10/24/18 Page 2 of 3




Federal Deposit Insurance Corporation                          Division of Risk Management Supervision
1100 Walnut Street, Suite 2100                                                  Kansas City Regional Office
Kansas City, Missouri 64106                                                                  (816) 234-8000




                                                       June 1, 2018



 Mr. W. Phillip Klinkhardt, Jr,
 Consultant
 5203 Golden Gate Drive
 Killeen, Texas 76549

 Subject:           Notice of Change in Control (Notice)
                    Ms. Justine Hurry
                    The Bank of Orrick, Orrick, Missouri

 Dear Mr. Klinkhardt:

 We received the subject Notice on March 13, 2018, which was incomplete, and in our letter
 dated March 23, 2018, noted the items needed for the filing to be considered substantially
 complete. We received your response on April 2, 2018; however, you failed to furnish the
 requested information. Notably, the information we seek has been requested with your prior
 filings and remains necessary to adequately assess the Notice. Furthermore, the Kansas City
 Regional Office has provided you on numerous occasions, both in writing and verbally, an
 explanation for why each request is necessary. We conferred with our Washington Office
 following your April response, and it was confirmed the following items are needed to consider
 the Notice complete.

 The "transaction activity" and cover letter provided by Mr. Nummi is inadequate to substantiate
 the source of funds. The "transaction activity" still lacks any personally identifiable information
 to conclude the funds are, in fact, The Hurry Family Revocable Trust's or Ms. Hurry's.
 Furthermore, it is unclear what, if any, authority Mr. Nummi has over the referenced account.
 Please provide adequate proof of available funds that clearly states the account owner.
 Account verification documentation from the institution (apparently SunTrust) should
 include personally identifiable information (e.g. The Hurry Family Revocable Trust) to
 determine the source of funds for the acquisition.

 Pursuant to 12 U.S.C. §18170), a Notice shall contain, among other things, the business
 background and history of each person by whom, or on whose behalf the acquisition is to be
 made, including material business activities and affiliations. The Interagency Biographical and
 Financial Report instructions define a principal shareholder or owner as a person who directly or
 indirectly owns, controls, or holds (either individually or as a member of a group) the power to
 vote 10 percent or more of equity interest of an entity. The subject Notice states Ms. Hurry is a
 trustee of the irrevocable trust(s), which indicates control. Furthermore, if as a beneficiary of a
 trust Ms. Hurry has the power to influence the trustee's voting decisions, which must be
 determined by reference to the terms of the irrevocable trust agreement, she would apparently
          Case 1:18-cv-02435 Document 1-8 Filed 10/24/18 Page 3 of 3




have control. In order to complete a review of Ms. Hurry's business activities and affiliations,
the irrevocable trust(s) associations which were provided in previous submissions, as well as the
respective trust agreement(s) are needed. Please provide a comprehensive list of Ms. Hurry's
associations and affiliations, as well as the related trust documentation so we can
adequately assess Ms. Hurry's business background, activities, and affiliations.
Affiliate information is an ongoing concern that is reviewed at an bank examinations. Should
the Notice be approved, Ms. Hurry will have to routinely provide a list of affiliates to the bank.

Please provide the above information to this office by June 30,2018. If you do not furnish the
requested information by that date, the filing will be returned pursuant to 12 C.F.R. 303.11(e).
You may direct any questions to Case Manager Hilary L. Hoskins, Assistant Regional Director
Richard E. Allen or me at (816) 234-8000.

                                                      Sincerely,




                                                      Deputy Regional Director



cc: Jeff Maassen, Missouri Division of Finance, Jefferson City, Missouri
    Justine Hurry, Phoenix, Arizona
    David Bads, Washington, D.C.
    Board of Directors, The Bank of Orrick, Orrick, Missouri
